Citation Nr: 1403789	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a low back disorder secondary to the left knee disorder.

3.  Entitlement to service connection for a left ankle disorder secondary to the left knee disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the military from March 1972 to July 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, Regional Office (RO).  The Veteran then testified at a videoconference hearing at the RO in September 2009, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

In February 2010, the Board reopened the claim for residual of a left knee injury based on the submission of new and material evidence.  The Board then remanded the underlying claim for service connection for left knee injury residuals along with claims for service connection for a low back disorder, an acquired psychiatric disorder, and a left ankle disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  

In a March 2012 decision, the Board denied the left knee, low back, and psychiatric claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court).  In that same decision the Board remanded the claim for service connection for a left ankle disorder.  In an October 2013 Order, the Court granted a Joint Motion vacating the Board's decision denying these claims and remanding the case to the Board for another decision, taking into consideration the matters raised in the Joint Motion.  However, the October 2013 Court Order and Joint Motion did not disturb the part of the Board's decision that denied the claim of service connection for an acquired psychiatric disorder or that remanded the left ankle claim.

The Board further notes that at the time of the March 2012 Board decision the Veteran was previously represented by the Veterans of Foreign Wars of the United States (VFW).  See VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, dated October 28, 1999.  Since then he has attempted to appoint a private attorney, James Stanley as his representative.  However, Mr. Stanley is not accredited, i.e. not currently authorized to represent claimants before the VA, and the Veteran was notified of this fact in a November 2013 letter.  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel.  38 C.F.R. § 14.629 (2013).

A non-accredited attorney may, however, act on a one time basis in a single claim if a statement is signed by the attorney and the claimant that no compensation will be charged or paid for the services.  38 C.F.R. § 14.630 (2013).  There is no such agreement signed by the Veteran and the attorney in the claims file.  Therefore, this exception is not applicable in this case.  The November 2013 letter notified the Veteran of his right to representation, requested that he would be exclusively represented by VFW until he either explicitly revoked their representation in a signed and dated statement or executed a new VA Form 21-22 appointing either a recognized veterans organization or accredited agent or attorney.

In response, the Veteran submitted a written statement reiterating that Mr. Stanley was his representative and explicitly revoking VFW's appointment.  See VA Form 21-4138, dated December 3, 2013.  The Veteran did not otherwise appoint another representative and thus is currently without representation. 

Finally, the Veteran has requested a copy of his claims folder.  See VA Form 3288, dated June 7, 2012.  The Board cannot find in the current record an indication that his request was processed.  This matter is referred back to the RO for appropriate action to either provide a copy of the claims folder to the Veteran or to document for the record that such a copy was provided.

The issues of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual employability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138 dated June 4, 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2013 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's service connection claims for a left knee disorder and a low back disorder should be returned to the Board.

With respect to the left knee claim, the parties to the Joint Motion agreed that the Board erred by providing an inadequate statement of reasons or bases for its finding that the September 2010 VA examination was "highly probative."  The parties found that the VA examiner based his negative nexus opinion primarily on the factual assumption that prior to 1987, with the exception of one contusion injury in 1972, the record was silent for left knee complaints.  The parties instead found that the record reflected several potentially-relevant incidents regarding the Veteran's left knee between 1972 and 1987.  It was determined that the Board's failure to discuss the discrepancy pertaining to the facts assumed in the September 2010 VA examination rendered inadequate its reasons or basis for finding that the examination was "highly probative."  

In addition, the parties found that the Board should clarify a discrepancy between its recitation of the Veteran's medical history and the record.  Specifically, it was noted that the Board referred to treatment for left knee pain that the Veteran had received on July 18, 1972, but the parties could find no document in the record verifying such treatment.  [The Board notes that this document can be found in volume one of the claims folder and is marked by a yellow marker/tab in order to facilitate its identification upon future review].  

The parties also agreed that the Veteran's claim of entitlement to service connection for a low back disorder, secondary to the left knee disorder, must be remanded because as it is inextricably intertwined with the left knee claim.  

Based on the foregoing, and consistent with the Court's October 2013 Order, the Board finds that these matters should be remanded, and that upon remand, the Veteran should be provided a VA examination.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.

With respect to the left ankle claim, as noted in the Introduction, this issue was previously before the Board in March 2012.  At that time, the Board found the September 2010 VA medical opinion inadequate for VA purposes and issued remand directives that instructed the AMC/RO to schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the left ankle disorder.  In answering the question, the examiner was to address private medical records showing surgery to remove a left ankle bone spur in December 1970.  

The record indicates that the Veteran was afforded a VA examination in April 2012, and while the examiner opined that the Veteran's degenerative joint disease and status post subtalar fusion of the left ankle were both less likely than not (less than 50 percent probability) related to his military service, he/she failed to provide any discussion of the 1970 left ankle surgery.  Give the failure of the VA examiner to fully consider the evidence as documented in the claims files, the Board finds the April 2012 VA examination is inadequate.  Moreover, given the need to Remand the issue of service connection for left knee disability, and the Veteran's assertion that his current left ankle problems were either caused or aggravated by the debilitating effects of his left knee disorder, the issues are found to be inextricably intertwined.



Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA/VBMS folder) is dated in March 2013.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA clinical records from the Atlanta VAMC or any other identified VA facility from March 2013 to the present.  

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee, low back, and left ankle disabilities.  The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 

After a comprehensive review of the claims file, the examiner should address the question of whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that any currently-diagnosed left knee, low back, and left ankle disorders are traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is (are) in any other way causally related to military service.  

In answering these questions, the examiner should address the Veteran's in-service treatment and complaints as the possible onset of, or precursor to, any current left knee disorder and should discuss any of the Veteran's statements asserting continuity of left knee problems since service.  The examiner is asked to carefully consider the objective medical findings in the service treatment records as well as post-service treatment including, but not limited to, the May 1975 Rehabilitation Services treatment record, the July 1977 medical evaluation report, and the December 1986 VA medical examination report.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning any left knee problems since service.

With regard to the left ankle, the examiner should address the significance of the surgical removal of the anterior bone spur in December 1970 and discuss its impact, if any, on the Veteran's current left ankle disability.  The examiner should also acknowledge and discuss any of the Veteran's competent and credible statements regarding the onset of left ankle problems. 

If service connection for a left knee disability is established, the examiner should provide an opinion as to whether they are at least as likely as not, i.e., a 50 percent probability or greater, that any current left ankle or low back disorder was caused or aggravated by the left knee disorder.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


